DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
This analysis in view of 35 U.S.C. § 101 is based on MPEP § 2106, please see
this section of the MPEP for additional information.
	First, the broadest reasonable interpretation of the claim as a whole is
established:
Claims 1-16 are directed to methods and a system for classifying a swallow. 
The independent claims (1, 9, and 14) comprise additional elements such as a processor/processing module, a dual-axis accelerometer
Claims 2-8, and 10-13 add specificity to the claimed classification algorithm, in the form of specific features, or optimization.
Claims 15-16 add elements of a device such as a display, speaker, or wireless/wired connection.
Step 1 of the analysis is the question: “Is the claim to a process, machine,
manufacture, or composition of matter?” and the answer is determined to be yes, as the
claims as a whole are directed to a method/system.
For Step 2, the preliminary question is whether the eligibility of the claim is self-
evident. The answer is determined to be no, as the claim is not immediately self-evident
as statutory.
Step 2A: Is the claim directed to a law of nature, a natural phenomenon (product
of nature) or an abstract idea?
A claim is directed to a judicial exception when a law of nature, a natural
phenomenon, or an abstract idea is recited (i.e., set forth or described) in the claim.
While the terms “set forth” and “describe” are thus both equated with “recite”, their
different language is intended to indicate that there are different ways in which an
exception can be recited in a claim. For instance, the claims in Diehr set forth a
mathematical equation in the repetitively calculating step, the claims in Mayo set forth
laws of nature in the wherein clause, meaning that the claims in those cases contained
discrete claim language that was identifiable as a judicial exception. The claims in Alice
Corp., however, described the concept of intermediated settlement without ever explicitly using the words “intermediated” or “settlement.”
Claim 1 (and equivalently in 9 and 14) recite the following limitations: “representing the dual-axis accelerometry signals as meta-features,” “identifying a subject of the meta-features using regularized binomial logistic regression with elastic net penalty,” and “using the subset of meta-features for determination of a linear discriminant classifier,” which comprises an explicit claim recitation of an abstract idea. 
Claims 9 and 14 add “classifying the swallow as a normal swallow or an aspiration-penetration.”
Therefore, rather than merely involve a judicial exception, the claims are directed to the identified judicial exception.
This claim language is identified as an abstract idea, because in MPEP §
2106.04(a)(2) III B. this language is similar to concepts relating to organizing or
analyzing information in a way that can be performed mentally or are analogous to
human mental work. For example, Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d
1138, 120 USPQ2d 1473 (Fed. Cir. 2016). In Synopsys, the patentee claimed methods
of logic circuit design, comprising converting a functional description of a level sensitive
latch into a hardware component description of the latch. 839 F.3d at 1140; 120 USPQ2d at 1475. Although the patentee argued that the claims were intended to be
used in conjunction with computer-based design tools, the claims did not include any
limitations requiring computer implementation of the methods and thus do not involve
the use of a computer in any way. 839 F.3d at 1145; 120 USPQ2d at 1478-79. The
court therefore concluded that the claims “read on an individual performing the claimed
steps mentally or with pencil and paper,” and were directed to a mental process of
“translating a functional description of a logic circuit into a hardware component
description of the logic circuit.” 839 F.3d at 1149-50; 120 USPQ2d at 1482-83. As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015).
In the instant case, the identified abstract idea is similar to Synopsys because the
language reads on an individual performing the claimed classification mentally. They do not require any computer implementation beyond the recitation of a general purpose computer, or using the computer as a tool to perform the function and therefore are directed to a mental process of judging the type of physiological adaptation using observed muscle activation.
Yes. The claim is directed to an abstract idea.
Step 2B: Does the claim recite additional elements that amount to significantly
more than the judicial exception?
First, the additional elements are identified: collecting data and sensors in claims 1, 9, and 14, and the display/speaker of claim 15, and the wired/wireless connection of claim 16.
The obtaining of accelerometry signals is considered insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)) or performing clinical tests on individuals to obtain input for an equation in In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989).
The display and speaker appear to be directed to mere output of the results of analysis. The wired/wireless connection appears to be part of a generic computer and appears to generally link the abstract idea to transmission of data.
	Therefore these additional elements do not amount to significantly more than the judicial exception and the claimed subject matter appears to be ineligible under 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6 and 7-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chau et al. (U.S. Patent Application Publication No. 2014/0228714), hereinafter referred to as Chau; in view of Patel et al. (WIPO International Publication No. WO 2016/0154139 A1), hereinafter referred to as Patel.
Regarding claim 1, Chau teaches a method to classify a swallow (¶[0016]), the method comprising: 
receiving, on a processing module (element 106, ¶[0040]), dual-axis accelerometry signals obtained during the swallow by a sensor positioned externally (Fig. 1) on an anterior-posterior (A-P) axis and a superior-inferior axis (S-I) of the throat of a subject (¶[0037]); 
representing the dual-axis accelerometry signals as meta-features (¶[0053] feature extraction, one or more time-frequency domain features), the processing module (processing module 106) performs the representing (¶[0040] operatively coupled for performing the analyses); 
identifying a subset of the meta-features using a feature reduction algorithm, the processing module performs the identifying (¶[0054] multiple techniques identified including linear discriminant analysis, principle component analysis, etc. for identifying a subset of features that are “most likely to provide the highest levels of usable information in classifying newly acquired signals,” ¶[0056]); and 
using the subset of the meta-features for determination of a linear discriminant classifier (discriminant analysis using Mahalanobis distances (Fig. 5A step 516 and ¶[0058]), the processing module performs the determination (element 106, ¶[0040]).
Chau does not teach a feature reduction analysis comprising regularized binomial logistic regression with elastic net penalty instead of other algorithms.
Attention is brought to the Patel reference, which teaches a spirometer that optimizes features in a classifier based on a regularized binomial logistic regression with elastic net penalty instead of other algorithms (¶[0109]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the feature reduction, fit, and classifier algorithm of Chau to use a regularizing regression including elastic net penalties, as taught by Patel, because Patel teaches that it is often more stable, and can fit many different types of nonlinearity (Patel ¶[0109]).
Regarding claim 2, Chau, as modified by Patel, teaches the method of Claim 1.
Chau further teaches wherein the meta-features comprise time-frequency characteristics of the accelerometry signals (¶[0053] one or more time-frequency domain features).
Regarding claim 3, Chau, as modified by Patel, teaches the method of Claim 1.
Chau further teaches wherein the meta-features comprise one or more channel-specific head-motion features (¶[0053] axis-specific data set, including features derived from A-P data specifically and S-I data specifically).
Regarding claim 4, Chau, as modified by Patel, teaches the method of Claim 3.
Chau further teaches wherein the meta-features comprise, for each of the one or more channel-specific head-motion features, a ratio of the channel-specific head-motion feature for the A-P axis to the corresponding channel-specific head-motion feature for the S-I axis (Fig. 5A, step 508, the A-P and corresponding S-I features).
Regarding claim 5, Chau, as modified by Patel, teaches the method of Claim 1.
Chau further teaches tuning the linear discriminant classifier by performing cross-validation to identify salient meta-features (¶[0061]) and to optimize at least one of sensitivity or specificity of the linear discriminant classifier (¶[0061]).

Patel teaches that the feature selection is performed by regularized binomial logistic regression with elastic net penalty (¶[0109])
Regarding claim 6, Chau, as modified by Patel teaches the method of Claim 5.
Chau further teaches that sensitivity and specificity of the identified classifier is dependent on whether the results are aggregated by bolus/swallow, or by participant (Fig. 8, ¶[0036]).
Neither Chau nor Patel teaches that the linear discriminant classifier tuning should be separate per swallow or per participant but as identified above, Chau identifies that the sensitivity and specificity of the classifier depends on how the swallows are grouped, and therefore identifies the grouping of the swallows as a results-effective variable. The data in Chau is also presented in both of these differentiated groups, therefore showing that analyzing in view of both options is within the level of ordinary skill in the art at the time of publication, and that one of ordinary skill would have had a reasonable expectation of success in doing so.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the specificity/sensitivity tuning of Chau to include separating the swallows both by participant and by individual bolus, because it has been held that "(i)t is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."  In re Williams, 36 F.2d 436, 438 (CCPA 1929)
Regarding claim 8, Chau, as modified by Patel, teaches the method of Claim 1.
Chau teaches further comprising: receiving, on the processing module, a set of bolus accelerometry signals (¶[0069] for example, a 5-cc cup of water); 
applying the linear discriminant classifier to the set of bolus accelerometry signals (Fig. 5A/B); and 
providing on the processing module or a device operatively connected to the processing module an indication whether the set of bolus accelerometry signals comprises an aspiration-penetration (Fig. 5A, e.g. the method is implemented during a swallowing trial and the output is a determination/classification of normal vs. impaired, ¶[0069] “possible aspiration/residue detected” e.g.), the indication based on the applying of the linear discriminant classifier to the set of meta-features representing the bolus accelerometry signals (Fig. 5A/B).
Regarding claims 9-13, claim 9 is directed to substantially the same subject matter as claims 5 and 8, and claims 10-13 correspond to claims 2-5, and are rejected under substantially the same sections of Chau and Patel.
 Regarding claim 14, the claim is directed to an apparatus comprising substantially the same subject matter as claim 9 and is rejected under substantially the same sections of Chau and Patel.
Regarding claim 15, Chau, as modified by Patel, teaches the apparatus of Claim 14.
Chau further teaches comprising an output component selected from a display (¶[0041]), a speaker (¶[0041] audible signals), and a combination thereof (¶¶[0041-0042] laptops, PCs, PDAs, smartphones, tablets, etc. comprise both), the processing module configured to use the output component to indicate the classification of the swallow visually and/or audibly (¶[0041] “presentation of…screening and/or diagnostic data with respect to swallowing impairment detection,”).
Regarding claim 16, Chau, as modified by Patel, teaches the apparatus of Claim 14.
Chau further teaches wherein the processing module is operatively connected to the sensor by at least one of a wired connection or a wireless connection (¶[0040] wired or wireless).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chau and Patel as applied to claim 1 above, and further in view of Polonen et al. (U.S. Patent Application Publication No. 2020/0060606,) hereinafter referred to as Polonen.
Regarding claim 7, Chau, as modified by Patel, teaches the method of Claim 1.
Chau as modified does not teach converting the dual-axis accelerometry signals from bivariate bolus signals to univariate bolus signals which are represented as a set of meta-features.
Attention is brought to the Polonen reference, which teaches converting dual-axis accelerometry signals from bivariate bolus signals to univariate bolus signals which are represented as a set of meta-features (¶[0045]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the algorithm of Chau to include converting the bivariate signals to univariate signals so that they can be represented as features in the classifier, for feature selection and/or classification (Polonen ¶[0045]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L STEINBERG whose telephone number is (303)297-4783. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.S/           Examiner, Art Unit 3792                                                                                                                                                                                             

/LYNSEY C Eiseman/           Primary Examiner, Art Unit 3792